Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The closest prior art, Levy does not disclose that the printing chamber can be disposed spatially above the cooking chamber, that the tray is configured to cut-off or thermally insulate the printing chamber from the cooking chamber, that there is a guide module that can move the printhead over the mobile tray, nor a guide rail that extends between the printing chamber and cooking chamber with the movement mechanism configured to move the mobile tray along the guide rail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.